Name: Commission Regulation (EEC) No 1845/81 of 3 July 1981 on the supply of common wheat to the Republic of Kenya as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 183/ 16 Official Journal of the European Communities 4 . 7 . 81 COMMISSION REGULATION (EEC) No 1845/81 of 3 July 1981 on the supply of common wheat to the Republic of Kenya as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereals and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measures envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 187/81 (2 ), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof , Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchanges rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 19 May 1981 the Council of the Euro ­ pean Communities has expressed its intention to grant , under a Community measure , 1 5 000 tonnes of cereals to the Republic of Kenya under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1981 . For the Commission The President Gaston THORN (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 121 , 5 . 5 . 1981 , p . 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . ( «) OJ No 106 , 30 . 10 . 1962 , p . 2553 /62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . (*) OJ No L 192, 26 . 7 . 1980 , p . 11 . 4 . 7. 81 Official Journal of the European Communities No L 183/ 17 ANNEX I 1 . Programme : 1981 2. Recipient : the Republic of Kenya 3 . Place or country of destination : Kenya 4. Product to be mobilized : common wheat 5 . Total quantity : 15 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : ONIC : Office national interprofessionnel des cÃ ©reales (ONIC), 21 , Avenue Bosquet, Paris 7Ã ¨me (telex OFIBLE 270 807 F). 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 15 % ) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 16 July 1981 at 12 noon 16 . Shipment period : 1 to 31 August 1981 17 . Security : 6 ECU per tonne No L 183/ 18 Official Journal of the European Communities 4 . 7 . 81 BILAG II  ANHANG II  flAPAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage fob Address of store Town at which stored Numero du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d' imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦lleskabshavne 2 000 SCA Guignicourt Hafen der Ã CondÃ ©-sur-Suippes (02) Brienne-sur-Aisne (08) Gemeinschaft 1 450 SociÃ ©tÃ © Chaboude Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Courtisol (51 ) ChÃ ¢lons-sur-Marne (51 ) Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port 4 500 SCA marnaise Coligny (51 )Port de la de Coligny (51 ) CommunautÃ © 1 298 SCA de Brienne-le-ChÃ ¢teau ( 10) ChÃ ¢lons-sur-Marne (51 ) Porto della SCA du Nord de l'Aisne,I nmnnif^ 3 000 Ã Soissons (02) Soissons (02) Haven van de Gemeenschap 2 000 SCA de Braine (02) Braine (02) 752 SCA du Gatinais , Saint-Pierre ­ ChÃ ¢teau-Landon (77) les-Nemours (77) 15 000